Citation Nr: 1746717	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with impotence.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran is from the Vietnam Era having served in the U.S. Army from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his August 2011 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for July 2012.  However, the Veteran canceled his scheduled hearing and has not requested that it be rescheduled.  Additionally, in August 2016 the Board sent notice to the Veteran attempting to clarify whether the Veteran still wanted a hearing with a Veterans Law Judge.  Since the Veteran did not respond to the Board's correspondence, the Board therefore considers his hearing request withdrawn.

In September 2016, the Board remanded these matters for further development.  Presently, the matters are before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 20 percent for service-connected adenocarcinoma of the prostate with impotence.




CONCLUSIONS OF LAW

1.  Evidence sufficient to support an evaluation in excess of 20 percent for diabetes mellitus, type II is not present.  38 C.F.R. § 3.655 (2016).

2.  Evidence sufficient to support an evaluation in excess of 20 percent for adenocarcinoma of the prostate with impotence is not present.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims were remanded for additional development in September 2016 which directed the RO to obtain the Veteran's updated VA treatment records and to schedule the Veteran for new VA examinations.  Pursuant to the Boards' remand directives, the RO attempted to obtain the Veteran's updated records; however, a memo within the Veteran's file indicated that there were no updated records available.  

As noted above, the Board also ordered that the Veteran undergo VA examinations to determine the severity of his diabetes mellitus and prostate conditions.  The record indicates that the Veteran failed to report to the examinations scheduled for November 29, 2016.  The Veteran was apprised of the determination that he failed to report for the scheduled examination in a Supplemental Statement of the Case (SSOC) dated December 2016.  Also in December 2016, the Veteran was again advised through written correspondence regarding his missed examinations when the RO contacted him to determine if the Veteran wanted to reschedule his examinations he had missed.  The Veteran did not contact VA to reschedule nor did the Veteran provide good cause for his failure to report to the scheduled VA examinations. 

Based on the above, the Board finds that there has been substantial compliance with its September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall, VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Legal Criteria and Analysis

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a) (2016). Pursuant to 38 C.F.R. § 3.655 (b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. 38 C.F.R. § 3.655(b) (2016).

The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

As mentioned previously, additional examinations were found to be necessary to determine the current levels of the Veteran's disabilities on appeal.  The Veteran was scheduled for examinations in November 2016, for which he failed to report.  On December 8, 2016, an SSOC was mailed to the Veteran and the Veteran's representative.  The SSOC denied the Veteran's claims for an increased evaluation and explained the denial was based in part upon his failure to report to the examination.  Additionally, the Veteran was given thirty days to respond to the SSOC with any additional evidence or other information pertinent to his claim. No response was received.  

On December 14, 2016, the RO mailed a letter to the Veteran and his representative to determine if the Veteran wanted to reschedule his missed examinations.  The correspondence gave the Veteran thirty days to respond and also various methods to contact the VA for assistance, if necessary.  The Veteran did not respond to this correspondence.  

On December 16, 2016, the Veteran's representative filed a 30 day waiver acknowledging receipt of the Veteran's SSOC and directing VA to proceed with adjudication of the Veteran's claim. This correspondence from the Veteran's representative did not indicate that additional examinations were requested or should be scheduled.  Subsequently in September 2017, the Veteran's representative submitted an Informal Hearing Presentation (IHP) contending that the Veteran did not receive notice of the scheduled examinations.  

Considering the above, the Board finds that the Veteran has not presented good cause for his failure to report for his scheduled VA examinations.  Initially, the Board notes that the Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet.App. 98, 100-02 (1998). The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary." Ashley v. Derwinski, 2 Vet.App. 307, 309 (1992). However, a claimant's mere statement of nonreceipt is insufficient to overcome the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001). There is no indication of record other than the representative's 2017 assertion that the Veteran was not notified of the scheduled examinations. In fact, the record contains evidence that he was notified of the missed examinations and failed to request new examinations when given the opportunity. Thus, the Board finds that the presumption of regularity attached and the Veteran was notified of the examinations.

As noted, in the present case, after the Veteran failed to report to the scheduled examinations, the record contains a December 2016 letter to the Veteran and his representative noting his missed examinations and asking if he wished to reschedule them. There is no indication in the file that the address to which this letter was mailed is incorrect, it was not returned by the U.S. Post Office as undeliverable,  it was the address of record at the time it was sent, and there is no allegation by the Veteran or his representative that he did not receive this letter. Further, it was sent to the same address as the December 2016 SSOC which was received by the Veteran's representative as evidenced by the representative's response with a waiver of the 60 day period to submit additional evidence. The Board notes that the waiver request did not contain any indication that the notice of the missed examinations was not received by the Veteran or that new examinations should be scheduled. Additionally, no response by the Veteran to the December 2016 letter or SSOC is of record indicating either a desire to reschedule the missed examinations or that the notice of the examinations was not received is of record. Under these circumstances, the Board finds that the Veteran failed to report for the VA examinations without good cause, and was aware of the failure to attend the examinations and did not seek to have them rescheduled based on good cause. 
Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied. 38 C.F.R. §§ 3.655(b) (2016).  Here, VA examinations were determined to be necessary to adjudicate the claims,  the Veteran was scheduled for examinations, and failed to report without good cause.  Therefore, the Board concludes that the claims must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied.

Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with impotence is denied.
 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


